DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: AF filed on 10/11/2022 to application filed on 05/14/2021 which has foreign priority filed on 11/15/2018.
Claims 1-6, 8-11, 13-15 are pending in the case. Claim 1 is independent claim. 
Claim 1 is currently amended.
After final filed on 10/11/2022 is entered. The final rejection mailed on 08/08/2022 should be a non-final rejection, since the claims filed on 07/11/2022 have not been amended in a way that would change the scope of the claims. Therefore, the final rejection mailed on 08/08/2022 has been withdrawn and a non-final rejection is provided herein.

Claim Objections
Claim 1 is objected to because of the following informalities:  the acronyms JSON and HTML in lines 4 and 16 of claim 1 must be addressed in full when first time appear in the claimed language.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-6, 8-11, 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-11, 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites the limitation of “… the communication method using a JSON format… the communication method comprising further a step…” in lines 4 and 15-16, however, claim 1 only mentioned “A method for communicating information through a telecommunications network”. There is insufficient antecedent basis for this limitation in the claim.
Regarding independent claim 1, the use of “and/or” in line 12 of claim 1 renders the claim indefinite. The term “and/or” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner assumes “or” operation is applied to the claim for examination.
Dependent claims 2-6, 8-11, 13-15 are rejected for fully incorporating the dependencies of their base.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6, 8-11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., US 2016/0026611 in view of Kasper et al., US 2012/0254467.
	Regarding independent claim 1, Liu teaches a method for communicating information through a telecommunications network, the telecommunications network comprising at least one server and at least one terminal exchanging a set of data (Liu, fig.1; [0036]-[0037], [0040]; client browser receives documents from a server through internet); said at least one terminal being configured to implement an internet browser (Liu, [0036]-[0037], [0041]; client browser receives a document from the server); the communication method being executed by the internet browser and comprising a step of analyzing said set of data (Liu, fig.2; [0050]-[0058]; browser client parses the document to generating a document object model (DOM) tree); the set of data consisting of at least one among: an object element, a branch element  and a display element (Liu, [0037], [0049]; document includes at least one of text, files, image, audio, video, javascript and stylesheet elements); 
	the object element being configured to be unique when it is generated, and being an attribute which makes it possible to associate an informational content with a dynamic object (Liu, fig.2; [0050]-[0058]; executing javascript to generate dynamic content); 
	the branch element being configured to comprise at least one auxiliary branch element and/or at least one terminal branch element, the auxiliary branch element comprising at least one terminal branch element or another auxiliary branch element recursively, and the terminal branch element not containing other terminal branch elements (Liu, fig.2, [0050]-[0058]; html and body elements/nodes, wherein body element 206 comprising terminal element 208, and terminal element 208 does not contain any other element), and
	 the display element being configured to create a graphic representation (Liu, fig.2, [0050]-[0058]; css stylesheet).
	However, Liu does not explicitly teach communication method using JSON format and being executed by the internet browser; and the communication method comprising further a step of generating an HTML markup language from said set of data by the internet browser to represent at least one web page.
	Kasper teaches communication method using JSON format and being executed by the internet browser; and the communication method comprising further a step of generating an HTML markup language from said set of data by the internet browser to represent at least one web page (Kasper, [0017], [0018], [0022]; client browser receives data in JSON and converts the data to HTML for displaying).
	It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Kasper’s teaching and Liu’s teaching to include communication method using JSON format and being executed by the internet browser; and the communication method comprising further a step of generating an HTML markup language from said set of data by the internet browser to represent at least one web page, since the combination would have facilitated the client browser to display JSON data in the document/web page as Kasper disclosed.
	Regarding claim 2, which is dependent on claim 1, Liu teaches wherein said set of data is received by said at least one terminal from said server, during a reception step (Liu, [0036]-[0037]).
	Regarding claim 3, which is dependent on claim 1, Liu teaches which comprises a step of forming a tree from said set of data (Liu, fig.2; forming DOM tree).
	Regarding claim 4, which is dependent on claim 3, Liu teaches wherein said at least one auxiliary branch element is configured to comprise said at least one terminal branch element (Liu, fig.2, [0050]-[0058]; body element comprising text element).
	Regarding claim 5, which is dependent on claim 4, Liu teaches wherein the step of forming said tree comprises a step of executing the display element (Liu, [0050]-[0058]; executing javascript and/or stylesheet elements).
	Regarding claim 6, which is dependent on claim 3, Liu teaches wherein the step of forming said tree comprises a step of executing the object element (Liu, [0050]-[0058]; executing javascript and/or stylesheet elements). 
	Regarding claim 8, which is dependent on claim 2, Liu teaches which comprises a step of forming a tree from said set of data (Liu, [0050]-[0058]; generating DOM tree).
	Regarding claim 9, which is dependent on claim 8, Liu teaches wherein said at least
one auxiliary branch element is configured to comprise said at least one terminal branch
element (Liu, fig.2, [0050]-[0058]; html and body elements/nodes).
	Regarding claim 10, which is dependent on claim 9, Liu teaches wherein the step of
forming said tree comprises a step of executing the display element (Liu, [0050]-[0058]; executing javascript and/or stylesheet elements).
	Regarding claim 11, which is dependent on claim 10, Liu teaches wherein the step
of forming said tree comprises a step of executing the object element (Liu, [0050]-[0058]; executing javascript and/or stylesheet elements).
	Regarding claim 13, which is dependent on claim 4, Liu teaches wherein the step of
forming said tree comprises a step of executing the object element (Liu, [0050]-[0058]; executing javascript and/or stylesheet elements).
	Regarding claim 14, which is dependent on claim 5, Liu teaches wherein the step of
forming said tree comprises a step of executing the object element (Liu, [0050]-[0058]; executing javascript and/or stylesheet elements).
	Regarding claim 15, which is dependent on claim 8, Liu teaches wherein the step of
forming said tree comprises a step of executing the object element (Liu, [0050]-[0058]; executing javascript and/or stylesheet elements).

Response to Arguments
Applicant's arguments filed on 10/11/2022 have been fully considered but they are not persuasive.
	Applicant mainly indicates that “claim 1 has been amended to now recite that “the object element being configured to be unique when it is generated, and being an attribute which makes it possible to associate an informational content with a dynamic object; the branch element being configured to comprise at least one auxiliary branch element and/or at least one terminal branch element, the auxiliary branch element comprising at least one terminal branch element or another auxiliary branch element recursively, and the terminal branch element not containing other terminal branch elements” (Remarks, page 5).
	Examiner indicates Liu teaches executing javascript to generate dynamic content; and body element 206 comprising terminal element 208, wherein the terminal element 208 does not contain any other element (Liu, fig.2; [0050]-[0058]) as explained in the rejection above. Therefore, Liu teaches amended limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Glassgow et al., US 2016/0103928, [0041] teaches interpreting JSON to assemble HTML describing rendered web page.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THU V HUYNH/Primary Examiner, Art Unit 2177